DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record don’t disclose a hybrid working machine comprising an engine cooling pipe line an engine heat-transfer medium for cooling an engine, an engine cooling pump that delivers the engine heat-transfer medium to the engine cooling pipe line, an engine radiator that is connected the engine cooling line to the engine to perform heat release of the engine heat-transfer medium. The hybrid working machine also comprises an electricity storage device cooling pipe line an electricity storage device heat-transfer medium for cooling the electricity storage device, an electricity storage device cooling pump that delivers the electricity storage device heat-transfer medium to the electricity storage device cooling pipe line and an electricity storage device radiator that is connected the electricity storage device cooling pipe line to the electricity storage device to perform heat release of the electricity storage device heat-transfer medium. The hybrid working machine also comprises an engine cooling system including the engine. The engine cooling pipe line, the engine cooling pump and the engine radiator, and an electricity storage device cooling system include the electricity storage device, the electricity storage device cooling pipe line, the electricity storage device cooling pump .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.